Order entered February 1, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01341-CR
                                      No. 05-16-01342-CR
                                      No. 05-16-01343-CR

                                 JORDAN DAVIS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F14-15543-Q, F14-15544-Q & F15-45428-Q

                                            ORDER
       The clerk’s record in appellate cause number 05-16-01342-CR (trial court cause number

F14-15544-Q) was filed December 30, 2016. After reviewing the record, we note it does not

contain the trial court’s October 31, 2016 judgment. We ORDER the Dallas County District

Clerk to file, within TEN DAYS of the date of this order, a supplemental clerk’s record

containing the trial court’s judgment. See TEX. R. APP. P. 34.5(a)(5).


                                                      /s/   ADA BROWN
                                                            JUSTICE